CLEMENS, Presiding Judge
(dissenting).
I dissent.
The majority opinion correctly holds that on this charge of attempted sodomy, evidence of defendant’s prior sexual intercourse with the victim was admissible. The majority opinion holds, however, that the trial court erred prejudicially in giving the verdict-directing instruction on attempted sodomy by requiring the jury to further find defendant had sexual intercourse with the victim.
I concede the evidence of this additional crime was harmful to defendant, but requiring the jury to believe that prior act of sexual intercourse, in addition to believing the charged act of attempted sodomy, imposed an additional burden on the state and logically was harmless to defendant.
I would affirm the child molestation conviction.